Citation Nr: 0936254	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-25 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
lumbar laminectomy with advanced degenerative disc disease, 
currently rated as 40 percent disabling.

2.  Entitlement to service connection for bilateral lower 
extremity paresthesias secondary to service-connected post 
operative lumbar laminectomy with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
February 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

The Veteran's appeal was previously before the Board in 
August 2008 when it was remanded for further action by the 
originating agency.  The case has been returned to the Board 
for further appellate action.

The Court has recently held that a request for a total 
disability rating due to individual employability resulting 
from service-connected disability (TDIU), whether expressly 
raised by a veteran or reasonably raised by the record, is 
not a separate claim for benefits, but is rather part of the 
adjudication of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of a rating for a 
disability, it is part of the claim for benefits for the 
underlying disability.  Id at 454.

The record contains both lay and medical evidence that the 
Veteran's service-connected low back disability has 
significantly impaired his employment.  While the Court has 
determined that a claim for TDIU is part of the Veteran's 
claim for an increased rating currently on appeal, the RO has 
not explicitly adjudicated the entitlement to TDIU.  The 
Veteran would therefore be prejudiced if the Board were to 
decide this claim without prior adjudication by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  

The inferred claim for entitlement to TDIU is therefore 
referred to the RO for the appropriate action.



FINDINGS OF FACT

1.  The Veteran's post operative lumbar laminectomy with 
advanced degenerative disc disease is manifested by painful 
limited motion; there is no ankylosis of the thoracolumbar 
spine.

2.  The evidence shows bilateral lower extremity 
radiculopathy that is secondary to service-connected 
degenerative disc disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 40 percent for post operative lumbar laminectomy with 
advanced degenerative disc disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2008).

2.  The criteria for service connection for bilateral lower 
extremity radiculopathy secondary to the Veteran's service-
connected degenerative disc disease are met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

With respect to the Veteran's claim for secondary service 
connection, the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision regarding the claim for service connection, further 
assistance is unnecessary to aid the Veteran in 
substantiating his claim.  

Turning to the Veteran's claim for an increased rating, the 
RO notified the Veteran of the evidence needed to 
substantiate his claim in a May 2005 letter.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim, by a March 2006 letter.  

There was a timing deficiency in that the March 2006 letter 
was sent after the initial adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Inasmuch as the claim is being denied, no effective date or 
rating is being set.  The delayed notice on these elements, 
therefore, does not deprive the Veteran of a meaningful 
opportunity to participate in the adjudication of the claim.  
See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 
(1984).


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including  records from various federal agencies and private 
medical records.  The April 2005 claim indicated that the 
Veteran had received treatment for his spinal condition at 
St. John's Hospital and stated that he would submit copies of 
relevant treatment records.  No such records were received.  
The Board remanded the Veteran's claim in August 2008 to 
allow for the procurement of any pertinent private records, 
including those of St. John's Hospital.  An October 2008 
letter requested that the Veteran provide medical releases 
and contact information for any medical providers including 
St. John's Hospital.  No response to this letter was 
received.

The Court has held that VA's duty to assist the Veteran in 
developing the facts and evidence pertinent to a claim is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  It is the responsibility of veterans to 
cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
It is clear from the above that VA has done its utmost to 
develop the evidence with respect to the Veteran's claim, 
even remanding the case in 2008 for that express purpose, but 
the Veteran has not provided VA with necessary information.  
Therefore, the Board finds that further remands in this case 
to obtain additional medical records would serve no useful 
purpose and would only further delay the claim.  

Additionally, the Veteran was provided proper VA examinations 
in response to his claim for an increased rating.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Under Diagnostic Code 5243, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks, during the past 
12 months.  A 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months, and 
a 10 percent evaluation is assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

Back disabilities other than intervertebral disc disease are 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 (2008).  Intervertebral 
disc syndrome will be evaluated under the general formula for 
rating diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes (outlined above), whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 40 percent evaluation is warranted if forward 
flexion of the thoracolumbar spine is to 30 degrees or less 
or if there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted if 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  These 
provisions are not, however, for consideration where, as in 
this case, the veteran is in receipt of the highest rating 
based on limitation of motion and a higher rating requires 
ankylosis.  Johnston, 10 Vet. App. 80, 84-5 (1997).

For VA compensation purposes unfavorable ankylosis is a 
condition in which the entire thoracolumbar or entire spine 
is fixed in flexion or extension and the ankylosis results in 
certain enumerated impairments.  38 C.F.R. § 4.71a, General 
Formula for Rating Diseases and Injuries of the Spine, Note 
(5).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background

Service connection for a herniated intervertebral lumbar disc 
was granted in a March 1970 rating decision with an initial 
20 percent rating assigned, effective February 21, 1969.  The 
current 40 percent evaluation was assigned in an April 1999 
rating decision, effective December 21, 1998.  

Historically, the Veteran's complaints of low back pain have 
been accompanied with additional complaints of pain, 
numbness, and weakness in his lower extremities.  In December 
1969, ten months after his discharge from service, the 
Veteran was diagnosed with sciatic radiculitis by his private 
physician and a February 1970 VA examination noted diminished 
bilateral reflexes.  Based on his orthopedic and neurologic 
complaints, a lumbar laminectomy was performed in March 1970, 
with a cessation of symptoms until 1992 when his symptoms, 
including pain and numbness of the left lower extremity, 
returned.  Another lumbar laminectomy and discectomy was 
performed in April 1992.  

The Veteran underwent a VA examination of the lumbar spine in 
June 2005.  He complained of soreness in the low back and hip 
with difficulties standing and walking for prolonged periods.  
His activities of daily living were limited, but he did not 
report experiencing flare-ups of pain with additional loss of 
motion.  The Veteran did note that repetitive use of his back 
increased his pain.  Physical examination of the spine showed 
some loss of lordosis and good muscle tone with no spasm or 
tenderness on palpation.  Range of motion was measured with 
flexion to 50 degrees, extension to 10 degrees, right and 
left lateral flexion to 10 degrees, and rotation to 10 
degrees, all with pain.  There was evidence of 
incoordination, but no weakness or fatigability on repetitive 
use.  The Veteran also experienced an additional loss of 
motion of 10 to 15 degrees with repetitive use, although 
functional loss due to subjective complaints of pain on 
repetitive use was minimal.  X-rays showed degenerative disc 
disease at L4-L5 with laminectomy defect and facet arthritis.  
The diagnosis was degenerative disc disease with a history of 
two lumbar laminectomies and limited motion with 
radiculopathy on the right side.  

A June 2005 VA examination of the peripheral nerves was also 
provided.  The Veteran reported developing radicular pain in 
his left leg with paresthesias and muscle cramps.  He was 
working as a computer operator.  Muscle strength in the lower 
extremities was full with symmetric reflexes.  Decreased 
sensation in the S1 segmental dermatoma was noted on the 
left.  Nerve conduction tests showed normal left lower 
extremity and paraspinal muscles with no evidence of 
peripheral neuropathy or radiculopathy.  The diagnosis was 
status-post lumbar laminectomy with a history of 
radiculopathy, but no objective evidence of radiculopathy 
upon examination.  

Outpatient treatment records from the Detroit VA Medical 
Center (VAMC) show that the Veteran has undergone treatment 
for chronic back pain with radiculopathy.  In May 2005 he was 
diagnosed with a history of bilateral lower extremity 
paresthesias.  Several months later, in August 2005, a VA 
physician noted that the Veteran's normal EMG could indicate 
that his lower extremity pain was due to lumbar spine scar 
tissue.  

The Veteran has also submitted two statements in support of 
his claim; the first establishing that he has undergone 
physical therapy for his back pain since January 1999, and 
the second from a coworker describing the Veteran's inability 
to sit, stand, or move between the two without experiencing 
pain in his back.  The Veteran's coworker also noted that the 
Veteran manifested numbness in his left foot that was very 
noticeable when he walked.  

The Veteran's most recent VA examination of the spine and 
peripheral nerves was conducted in July 2009.  With respect 
to the spine, he reported experiencing progressively worse 
back pain that would shoot into his left leg.  He also stated 
that he underwent a lumbar laminectomy in June 1999 at a 
private hospital.  His back pain was described as constant 
and mild that limited his ability to walk a full mile.  The 
Veteran denied experiencing any flare-ups of his spinal 
condition.  Examination of the spine showed a normal spinal 
curvature and no muscle spasm.  Range of motion of the back 
manifested flexion to 40 degrees, extension to 20 degrees, 
left and right lateral flexion to 20 degrees, and bilateral 
rotation to 20 degrees.  There was no additional limitation 
of motion with repetitive use.  X-rays showed degenerative 
changes and disc disease of the lumbar spine from L2 through 
S1.  The examiner noted that the Veteran had retired from his 
job as a computer technician in 2007 due to eligibility based 
on age and the duration of his employment, but that his 
lumbar disc disease would present significant effects on 
occupational activities that would necessitate the assignment 
of different duties.  

Regarding neurological impairment, the Veteran complained of 
a history of paresthesias of the left lower extremity 
beginning in 1967.  He currently experienced pain and 
numbness of both feet.  Examination showed full muscle 
strength of the bilateral lower extremities with decreased 
sensation to vibration and light touch in both feet.  Left 
ankle reflexes were also diminished.  Nerve conduction 
studies were negative for electrodiagnostic evidence of 
radiculopathy.  The examiner diagnosed mild bilateral lower 
extremity peripheral neuropathy and radiculopathy of 
undetermined etiology.  The examiner also found that the 
Veteran's neurological disability presented no significant 
occupational impairment and had no effects on his activities 
of daily living other than a mild effect on his ability to 
participate in sports.  


Analysis

The Veteran's low back disability is currently assigned a 40 
percent evaluation for recurring attacks of severe 
intervertebral disc syndrome.  While he has been diagnosed 
with advanced degenerative disc disease, the Veteran has not 
alleged, and the record does not show, that he has 
experienced any incapacitating episodes requiring bedrest 
prescribed by a physician.  The Veteran specifically denied 
experiencing any flare-ups of pain at his June 2005 and July 
2009 VA examination, and records of medical treatment 
establish that his degenerative disc disease is managed with 
medication and physical therapy.  Therefore, he is not 
entitled to an increased rating under Diagnostic Code 5243.

While a rating of 50 percent is available under the rating 
criteria for unfavorable ankylosis of the entire 
thoracolumbar spine, the medical evidence demonstrates that 
the Veteran retains some useful motion of the low back.  
While motion was additionally limited upon repetitive testing 
at the June 2005 VA examination, the VA examiners have all 
been able to perform range of motion measurements, and there 
have been no findings or reports of ankylosis, i.e. fixation 
of the spine.  Therefore, an increased evaluation is not 
warranted under the general formula for rating the spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

An increased rating on the basis of functional factors is not 
for application, because the Veteran is in receipt of the 
highest rating based on limitation of motion and a higher 
rating requires ankylosis.  See Johnston.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating other those discussed 
above, but has found none.  In addition, the Board has 
considered the doctrine of reasonable doubt but has 
determined that it is not applicable to this period because 
the preponderance of the evidence is against the claim.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
No. 2008-7135, 2009 WL 2096205 (Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's degenerative disc 
disease is manifested by symptoms such as painful limited 
motion and mild impairment of the bilateral sciatic nerves.  
These manifestations are contemplated in the rating criteria.  
The rating criteria are therefore adequate to evaluate the 
Veteran's disabilities and referral for consideration of 
extraschedular rating is not warranted.

Service connection claim

The Veteran has consistently complained of numbness and pain 
in his lower extremities since beginning treatment for a 
lumbar spine condition and was initially diagnosed with 
sciatic radiculopathy by his private physician in December 
1969.  While these symptoms have been somewhat alleviated by 
lumbar laminectomies and discectomies, the record establishes 
that the Veteran's complaints of back and lower extremity 
pain have typically returned several years after any surgical 
procedure.  

Although May 2005 and July 2009 nerve conduction tests were 
negative for evidence of radiculopathy, the July 2009 VA 
examiner diagnosed bilateral lower extremity peripheral 
neuropathy and radiculopathy on physical examination.  The 
Veteran has also been diagnosed with radiculopathy associated 
with his degenerative disc disease at several times 
throughout the claims period.  Furthermore, his complaints of 
numbness and pain in the lower extremities have been numerous 
and consistent since December 1969.  

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that service connection is therefore warranted 
for bilateral lumbar radiculopathy manifested by numbness, 
pain, and diminished reflexes in the lower extremities as 
secondary to service-connected chronic lumbar strain with 
traumatic arthritis.  38 C.F.R. § 3.310(a).

(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased rating for orthopedic 
manifestations of post-operative lumbar laminectomy with 
advanced degenerative disc disease, currently rated as 40 
percent disabling, is denied.

Entitlement to service connection for bilateral lower 
extremity radiculopathy secondary to service-connected post 
operative lumbar laminectomy with degenerative disc disease 
is granted.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


